05Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.
 Response to Arguments
3.	Applicant’s arguments with respect to claims have been considered but are moot because of the new ground of rejection.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A)	Claims 1, 3,  6-11, 13-14, 16, 18, 20, 23-27 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG-RAN WG2 Meeting #101bis; Sanya, China; Source: ZTE, Sanechips; Title: Consideration on extending the code space for 5G-S-TMSI (R2-1804461) hereinafter Sanya in view of 3GPP TSG-RAN WG2 #101; Athens, Greece; Source: Ericsson; Title: Message 3.5 in LTE connected to 5GC (Tdoc R2-1802632) hereinafter Athens. 
As per claim 1, Sanya teaches a method of operation of a wireless device (Sanya, section 2.2, page 2, UE) in a wireless network (Sanya, section 1, page 1, EUTRA, also see section 2.2, 5G network), the method comprising:
transmitting a first message to a network node (Sanya, section 2.2, page 2, and Alternative 1, UE transmit MSG3 (i.e. first message) to ng-eNB (i.e. network node)), the first message comprising at least a first portion of an identifier associated with the wireless device (Sanya, section 2.2, page 2 and Alternative 1, “40 LSB of 5G-S-TMSI” and “first portion” on figure 3); and transmitting a second message to the network node (Sanya, section 2.2, page 2, and Alternative 1, UE transmit MSG5 (i.e. second message) to ng-eNB), the second message comprising a second portion of the identifier associated with the wireless device (Sanya, section 2.2, page 2 and figure 3 on page 3, 8MSB and “second portion” of 5G-S-TMSI associated with UE) and an access and mobility management (AMF) identifier (ID) (Sanya, section 2.2, page 2 and Alternative 1, “8 MSB” which represent a portion of the “AMF set ID” as disclosed in figure 3 on page 3).
 	However, Sanya does not explicitly teach wherein the first message does not comprise the complete identifier associated with the wireless device.
In the same field of endeavor, Athens teaches wherein the first message does not comprise the complete identifier associated with the wireless device (Athens, page 2, section 2.3, identity information associated with UE that does not fit into MSG3 (i.e. first message) will be send by MSG3.5 (i.e. second message); therefore, MSG3 does not include the completed identity information of UE).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sanya in order to avoid additional overhead by introducing MSG 3.5 as a long term solution to MSG 3 size problem. 
 	As per claim 3 as applied to claim 1 above, Sanya further teaches wherein the identifier associated with the wireless device comprises a preset number of bits (Sanya, section 2.2, page 2, 5G-S-TMSI is associated with the UE comprises 48 bit; also see fig.3, page 3, 5G-S-TMSI partitioning) and the first message comprises the identifier associated with the wireless device and a random number of bits that optimize contention resolution (Sanya, page 3, Alternative 2, MSG3 comprises 5G-S-TMSI associated with UE and random value/number such as 40-bits used for contention resolution). 

As per claim 6 as applied to claim 1 above, Sanya further teaches wherein the AMF ID comprises an AMF set identification and an AMF pointer (Sanya, section 2.2, page 2 and 5G-TMSI, specific AMF is identified by AMF set ID and AMF pointer). 
As per claim 7 as applied to claim 1 above, Sanya further teaches wherein transmitting the first message comprises transmitting a first predetermined number of bits of the identifier associated with the wireless device in the first message (Sanya, section 2.2, page 2, and Alternative 1 and fig.3 on page 3, MSG3 comprises transmitting 40 LSB bits (i.e. first predetermined number of bits) of 5G-S-TMSI associated with the UE) and wherein transmitting the second message comprises transmitting a second predetermined number of bits of the identifier associated with the wireless device in the second message (Sanya, section 2.2, page 2, and Alternative 1 and fig.3 on page 3, transmitting the MSG5 comprises transmitting MSB 8 bits (i.e. second predetermined number of bits) of 5G-S-TMSI associated with UE).
As per claim 8 as applied to claim 7 above, Sanya further teaches, wherein the first predetermined number of bits comprises about 40 bits (Sanya, Fig.3 on page 3, LSB 40 bits) and the second predetermined number of bits comprises at least 8 bits (Sanya, Fig.3 on page 3, MSB 8 bits).  
As per claim 9 as applied to claim 1 above, Sanya further teaches wherein the identifier associated with the wireless device is a 5G-S temporary mobile subscriber identity (5G-S-TMSI) (Sanya, Fig.3 on page 3, 5G-S-TMSI).
As per claim 10 as applied to claim 1 above, Sanya further teaches splitting the identifier associated with the wireless device between the first message and the second message in response to a length of the identifier associated with the wireless device exceeding a limit determined by received grants for transmission of the first message (Sanya, section 2.2 on page 2 and fig.3 on page 3, partitioning or splitting the 5G-S-TMSI associated with UE between MSG3 and MSG5 in response to the size/length of 5G-S-TMSI exceeding limitation (i.e. only 40 bits are available) for transmission of MSG3, therefore splitting 48 bits into 40 LSB bits in MSG3 and 8 MSB bits in MSG5). 
As per claim 11 as applied to claim 1 above, Sanya further teaches wherein the first message and the second message are Radio Resource Control (RRC) messages (Sanya, section 2.2 on page 2, MSG3 and MSG5 are RRC connection messages).
As per claim 13 as applied to claim 1 above, Sanya further teaches wherein the first message is a message 3 and the second message is a message 5 (Sanya, section 2.2 on page 2 and Alternative 1, MSG3 and MSG5).  
As per claim 14 as applied to claim 13 above, Sanya further teaches wherein the message 3 corresponds to an RRC Request message and the message 5 corresponds to an RRC SetupComplete message (Sanya, Alternative 1 and page 3, UE transmitting 40 LSB in MSG3 via RRC Connection Request message and MSB 8 bits in MSG5 via RRC Connection Setup Complete message). 
As per claim 16, Sanya teaches a wireless device (Sanya, section 2.2, page 2, UE) configured to operate in a wireless network (Sanya, section 1, page 1, EUTRA, also see section 2.2, 5G network), the wireless device comprising: processing circuitry (Sanya, section 2.2, page 2, UE with processor, please note that it is well known in the art that every electronic device has a processor); and device readable medium (Sanya, section 2.2, page 2, UE with memory, please note that it is well known in the art that every electronic device has a memory) coupled to the processing circuitry, wherein the device readable medium comprises instructions stored therein (Sanya, section 2.2, page 2, memory storing instruction), where the instructions are executable by the processing circuitry to cause the processing circuitry to: transmit a first message to a network node (Sanya, section 2.2, page 2, and Alternative 1, UE transmit MSG3 (i.e. first message) to ng-eNB (i.e. network node)), the first message comprising at least a first portion of an identifier associated with the wireless device (Sanya, section 2.2, page 2 and Alternative 1, “40 LSB of 5G-S-TMSI” and “first portion” on figure 3); and transmit a second message to the network node (Sanya, section 2.2, page 2, and Alternative 1, UE transmit MSG5 (i.e. second message) to ng-eNB), the second message comprising a second portion of the identifier associated with the wireless device (Sanya, section 2.2, page 2 and figure 3 on page 3, 8MSB and “second portion” of 5G-S-TMSI associated with UE). 
 	However, Sanya does not explicitly teach wherein the first message does not comprise the complete identifier associated with the wireless device.
In the same field of endeavor, Athens teaches wherein the first message does not comprise the complete identifier associated with the wireless device (Athens, page 2, section 2.3, identity information associated with UE that does not fit into MSG3 (i.e. first message) will be send by MSG3.5 (i.e. second message); therefore, MSG3 does not include the completed identity information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sanya in order to avoid additional overhead by introducing MSG 3.5 as a long term solution to MSG 3 size problem. 
As per claim 18, Sanya teaches a method of operating a network node (Sanya, section 2.2, page 2, a method in ng-eNB (i.e. network node)) in a wireless network (Sanya, section 1, page 1, EUTRA, also see section 2.2, 5G network), the method comprising: receiving  a first message from a wireless device (Sanya, section 2.2, page 2, and Alternative 1, UE transmit MSG3 (i.e. first message) to ng-eNB; therefore ng-eNB is receiving), the first message comprising at least a first portion of an identifier associated with the wireless device (Sanya, section 2.2, page 2 and Alternative 1, “40 LSB of 5G-S-TMSI” and “first portion” on figure 3); and receiving  a second message from the wireless device (Sanya, section 2.2, page 2, and Alternative 1, UE transmit MSG5 (i.e. second message) to ng-eNB so ng-eNB is receiving), the second message comprising a second portion of the identifier associated with the wireless device (Sanya, section 2.2, page 2 and figure 3 on page 3, 8MSB and “second portion” of 5G-S-TMSI associated with UE) and AMF ID (Sanya, section 2.2, page 2 and Alternative 1, “8 MSB” which represent a portion of the “AMF set ID” as disclosed in figure 3 on page 3).
 	However, Sanya does not explicitly teach wherein the first message does not comprise the complete identifier associated with the wireless device.
In the same field of endeavor, Athens teaches wherein the first message does not comprise the complete identifier associated with the wireless device (Athens, page 2, section 2.3, identity information associated with UE that does not fit into MSG3 (i.e. first message) will be send by MSG3.5 (i.e. second message); therefore, MSG3 does not include the completed identity information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sanya in order to avoid additional overhead by introducing MSG 3.5 as a long term solution to MSG 3 size problem. 
 	As per claim 20 as applied to claim 18 above, Sanya further teaches wherein the identifier associated with the wireless device comprises a preset number of bits (Sanya, section 2.2, page 2, 5G-S-TMSI is associated with the UE comprises 48 bit; also see fig.3, page 3, 5G-S-TMSI partitioning) and the first message comprises the identifier associated with the wireless device and a random number of bits that optimize contention resolution (Sanya, page 3, Alternative 2, MSG3 comprises 5G-S-TMSI associated with UE and random value/number such as 40-bits used for contention resolution). 
As per claim 23 as applied to claim 18 above, Sanya further teaches wherein the AMF ID comprises an AMF set identification and an AMF pointer (Sanya, section 2.2, page 2 and 5G-TMSI, specific AMF is identified by AMF set ID and AMF pointer). 
As per claim 24 as applied to claim 18 above, Sanya further teaches wherein transmitting the first message comprises transmitting a first predetermined number of bits of the identifier associated with the wireless device in the first message (Sanya, section 2.2, page 2, and Alternative 1 and fig.3 on page 3, MSG3 comprises transmitting 40 LSB bits (i.e. first predetermined number of bits) of 5G-S-TMSI associated with the UE) and wherein transmitting the second message comprises transmitting a second predetermined number of bits of the identifier associated with the wireless device in the second message (Sanya, section 2.2, page 2, and Alternative 1 and fig.3 on page 3, transmitting the MSG5 comprises transmitting MSB 8 bits (i.e. second predetermined number of bits) of 5G-S-TMSI associated with UE).
As per claim 25 as applied to claim 24 above, Sanya further teaches, wherein the first predetermined number of bits comprises about 40 bits (Sanya, Fig.3 on page 3, LSB 40 bits) and the second predetermined number of bits comprises at least 8 bits (Sanya, Fig.3 on page 3, MSB 8 bits).  
As per claim 26 as applied to claim 18 above, Sanya further teaches wherein the identifier associated with the wireless device is a 5G-S temporary mobile subscriber identity (5G-S-TMSI) (Sanya, Fig.3 on page 3, 5G-S-TMSI).
As per claim 27 as applied to claim 18 above, Sanya further teaches splitting the identifier associated with the wireless device between the first message and the second message in response to a length of the identifier associated with the wireless device exceeding a limit determined by received grants for transmission of the first message (Sanya, section 2.2 on page 2 and fig.3 on page 3, partitioning or splitting the 5G-S-TMSI associated with UE between MSG3 and MSG5 in response to the size/length of 5G-S-TMSI exceeding limitation (i.e. only 40 bits are available) for transmission of MSG3, therefore splitting 48 bits into 40 LSB bits in MSG3 and 8 MSB bits in MSG5). 
As per claim 33, Sanya teaches a network node configured to operate (Sanya, section 2.2, page 2, ng-eNB (i.e. network node)) in a wireless network (Sanya, section 1, page 1, EUTRA, also see section 2.2, 5G network), the network node comprising: 
processing circuitry (Sanya, section 2.2, page 2, ng-eNB with processor, please note that it is well known in the art that every electronic device has a processor); and device readable medium (Sanya, section 2.2, page 2, ng-eNB with memory, please note that it is well known in the art that every electronic device has a memory) coupled to the processing circuitry, wherein the device readable medium comprises instructions stored therein (Sanya, section 2.2, page 2, memory storing instruction), where the instructions are executable by the processing circuitry to cause the processing circuitry to:
receive  a first message from a wireless device (Sanya, section 2.2, page 2, and Alternative 1, UE transmit MSG3 (i.e. first message) to ng-eNB; therefore ng-eNB is receiving), the first message comprising at least a first portion of an identifier associated with the wireless device (Sanya, section 2.2, page 2 and Alternative 1, “40 LSB of 5G-S-TMSI” and “first portion” on figure 3); and receive a second message from the wireless device (Sanya, section 2.2, page 2, and Alternative 1, UE transmit MSG5 (i.e. second message) to ng-eNB so ng-eNB is receiving), the second message comprising a second portion of the identifier associated with the wireless device (Sanya, section 2.2, page 2 and figure 3 on page 3, 8MSB and “second portion” of 5G-S-TMSI associated with UE) and an access and mobility management (AMF) identifier (ID) (Sanya, section 2.2, page 2 and Alternative 1, “8 MSB” which represent a portion of the “AMF set ID” as disclosed in figure 3 on page 3).
 	However, Sanya does not explicitly teach wherein the first message does not comprise the complete identifier associated with the wireless device.
In the same field of endeavor, Athens teaches wherein the first message does not comprise the complete identifier associated with the wireless device (Athens, page 2, section 2.3, identity information associated with UE that does not fit into MSG3 (i.e. first message) will be send by MSG3.5 (i.e. second message); therefore, MSG3 does not include the completed identity information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sanya in order to avoid additional overhead by introducing MSG 3.5 as a long term solution to MSG 3 size problem. 
B)	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sanya in view of Athens and further in view of Takeda (US 2021/0105819 A1). 
 	As per claim 12 as applied to claim1 above, Sanya teaches wherein the first message is a message 3 (Sanya, section 2.2, page 2, MSG3). 
 	However, Sanya in view of Athens does not explicitly teach transmitting the second message before a message 4.  
	In the same field of endeavor, Takeda teaches transmitting the second message before a message 4 (Takeda, Fig.4, transmitting message 2 before message 4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sanya and Athens in order to provide a user equipment in a wireless communication system in which communication is performed using an anchor carrier and a different carrier from the anchor carrier, to reduce the costs and improve the coverage area in cellular systems. 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249. The examiner can normally be reached Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARIDEH MADANI/Examiner, Art Unit 2643                                                                                                                                                                                                        

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643